DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: Line 5 of claim 1 recites, in part, “plates in the image;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --plates in the at least one captured image;-- in order to maintain consistency with line 2 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Line 2 of claim 5 recites, in part, “wherein the image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --wherein the at least one captured. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Line 4 of claim 6 recites, in part, “in the image .” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --in the at least one captured image.-- in order to maintain consistency with line 2 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 4 of claim 7 recites, in part, “that captures the image,” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --that captures the at least one captured image,-- in order to maintain consistency with line 2 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 5 of claim 8 recites, in part, “plates in the image;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --plates in the at least one captured image;-- in order to maintain consistency with line 2 of claim 8 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an obtainer that obtains”, “a deriver that derives”, “an extractor that… extracts”, “a scale corrector that… corrects” and “an image capturer that captures” in claims 1, 2, 4, 6 and 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 and/or 14 of copending Application No. 17/126,883 (reference application). Although the claims at issue are not instant claims 1 - 6 and 8 would have been obvious over and/or obvious variations.
-	With regards to instant claims 1 and 8; Instant claims 1 and 8 differ from claims 1 and 14 of copending Application No. 17/126,883 in that they additionally require operating on sound insulation plates. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claims 1 and 14 of copending Application No. 17/126,883 to include operating on sound insulation plates in addition to and/or instead of fastening members. This modification would have been prompted in order to enhance claims 1 and 14 of copending Application No. 17/126,883 by allowing for them to be utilized for inspecting a wider variety of objects, such as sound insulation plates, thereby increasing their appeal and usefulness to potential end-users. Furthermore, the Examiner asserts that the broadest reasonable interpretation, in view of the instant specification, of sound insulation plates encompasses interpretations that include the fastening members of claims 1 and 14 of copending Application No. 17/126,883 at least because the instant specification recites that a “Sound insulation plate 1 is not particularly limited to any structure as long as the structure has a function of reducing sound passing through itself” and that a “Sound insulation plate 1 may also be a common panel, wall, plate, or the like which is not described as having a soundproofing function, a sound insulating function, or a sound absorption function in the product specifications”, see at least page 9 lines 11 - 22 of the instant specification. Therefore, it would have been obvious to modify claims 1 and 14 of copending 
-	With regards to instant claim 4; Instant claim 4 additionally differs from claim 1 of copending Application No. 17/126,883 in that it additionally requires
it additionally requires based on a cross-correlation of the displacements extracting a sound insulation plate of interest having a degree of correlation with the displacement of another sound insulation plate that is less than a threshold. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 1 of copending Application No. 17/126,883 to include the aforementioned additional limitation of instant claim 4. This modification would have been prompted in order to further enhance claim 1 of copending Application No. 17/126,883 by facilitating accurate and reliable identification of a sound insulation plate of interest that is behaving differently from other sound insulation plates based on their displacements. Therefore, it would have been obvious to further modify claim 1 of copending Application No. 17/126,883 to include, based on a cross-correlation of the displacements, extracting a sound insulation plate of interest having a degree of correlation with the displacement of another sound insulation plate that is less than a threshold.
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and copending Application No. 17/126,883.


17/126,883
Claim 1
Claim 1
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 1
Claim 5
Claim 2
Claim 6
Claim 1
Claim 8
Claim 14


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/126,883 in view of Imagawa U.S. Publication No. 2017/0243366 A1. 
-	With regard to instant claim 7; Instant claim 7 additionally differs from claim 1 of copending Application No. 17/126,883 in that it additionally requires  correcting a scale of the displacements in accordance with a distance from an image capturer that captures the image so as to reflect a ratio of a distance by which each of the plurality of sound insulation plates has actually been displaced and using the displacements whose scales have been corrected. Pertaining to analogous art, Imagawa discloses the aforementioned missing limitations, see at least page 2 paragraphs 0039 - 0040 and page 5 paragraph 0098 of Imagawa. It would have been obvious to one of ordinary skill in the art before the effective . 

This is a provisional nonstatutory double patenting rejection.

Claims 1 - 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and/or 8 of copending Application No. 17/132,878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 - 8 would have 
-	With regards to instant claims 1 and 8; Instant claims 1 and 8 differ from claims 1, 2 and/or 9 of copending Application No. 17/132,878 in that they additionally require deriving “a displacement” of each of a plurality of “sound insulation plates” so as to extract “a sound insulation plate of interest” that moves differently. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claims 1, 2 and/or 9 of copending Application No. 17/132,878 to include deriving displacements as the dynamic features and operating on sound insulation plates in addition to and/or instead of bearings. These modifications would have been prompted in order to enhance claims 1, 2 and/or 9 of copending Application No. 17/132,878 by facilitating use of a reliable dynamic feature, displacement, for comparison between the objects and by allowing for the techniques of claims 1, 2 and/or 9 of copending Application No. 17/132,878 to be utilized for inspecting a wider variety of objects, such as sound insulation plates, thereby increasing their appeal and usefulness to potential end-users. Furthermore, the Examiner asserts that the broadest reasonable interpretation, in view of the instant specification, of sound insulation plates encompasses interpretations that include the bearings of claims 1, 2 and/or 9 of copending Application No. 17/132,878 at least because the instant specification recites that a “Sound insulation plate 1 is not particularly limited to any structure as long as the structure has a function of reducing sound passing through itself” and that a “Sound insulation plate 1 may also be a 
-	With regards to instant claims 2 and 3; Instant clams 2 and 3 additionally differ from claim 2 of copending Application No. 17/132,878 in that they additionally require deriving an average value or median value as a representative value of the displacements and extracting a sound insulation plate of interest having a displacement different from the representative value by at least a threshold, wherein the threshold is determined based on a standard deviation of the displacements. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 2 of copending Application No. 17/132,878 to include the aforementioned additional limitations of instant claims 2 and 3. These modifications would have been prompted in order to enhance claim 2 of copending Application No. 17/132,878 by facilitating the accurate and reliable identification of a sound insulation plate of interest with a dynamic feature, displacement, that fails to sufficiently match a dynamic feature of one or more other sounds insulation plates without identifying each and every sound insulation plate with a displacement that does not exactly match a displacement 
-	With regards to instant claim 4; Instant claim 4 additionally differs from claim 2 of copending Application No. 17/132,878 in that it additionally requires based on a cross-correlation of the displacements extracting a sound insulation plate of interest having a degree of correlation with the displacement of another sound insulation plate that is less than a threshold. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 2 of copending Application No. 17/132,878 to include the aforementioned additional limitation of instant claim 4. This modification would have been prompted in order to enhance claim 2 of copending Application No. 17/132,878 by facilitating accurate and reliable identification of a sound insulation plate of interest with a dynamic feature, displacement, that is different from the other sound insulation plates’ dynamic features, displacements. Therefore, it would have been obvious to further modify claim 2 of copending Application No. 17/132,878 to include, based on a cross-correlation of the displacements, extracting a sound insulation plate of interest 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and copending Application No. 17/132,878.
17/126,655
17/132,878
Claim 1
Claims 1 and/or 2
Claim 2
Claim 2
Claim 3
Claim 2
Claim 4
Claim 2
Claim 5
Claim 8
Claim 6
Claim 2 
Claim 7
Claim 6
Claim 8
Claims 1, 2 and/or 9


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay U.S. Publication No. 2016/0171309 A1.

-	With regards to claims 1 and 8, Hay discloses an inspection device and method, (Hay, Abstract, Figs. 1 - 5 & 9, Pg. 1 ¶ 0004 and 0008 - 0013, Pg. 3 ¶ 0068 - 0073) comprising: an obtainer (Hay, Abstract, Pg. 1 ¶ 0011 - 0016, Pg. 2 ¶ 0024 - 0026 and 0033 - 0034, Pg. 3 ¶ 0068, Pg. 8 ¶ 0134 - 0136 and 0141 - 0142) that obtains at least one captured image of a plurality of sound insulation plates; (Hay, Abstract, Figs. 1 - 5, Pg. 1 ¶ 0011 - 0014, Pg. 3 ¶ 0068, Pg. 4 ¶ 0076 - 0077, 0081 and 0084 - 0087, Pg. 7 ¶ 0117 - 0119, Pg. 8 ¶ 0134, 0138 and 0141 [The Examiner asserts that the broadest reasonable interpretation, in view of the instant specification, of sound insulation plates encompasses interpretations that include the components, parts and elements of a bridge analyzed by Hay at least because the instant specification recites that a “Sound insulation plate 1 is not particularly limited to any structure as long as the structure has a function of reducing sound passing through itself” and that a “Sound insulation plate 1 may also be a common panel, wall, plate, or the like which is not described as having a soundproofing function, a sound insulating function, or a sound absorption function in the product specifications”, see at 

-	With regards to claim 2, Hay discloses the inspection device according to claim 1, wherein the deriver further derives a representative value of the displacements of the plurality of sound insulation plates, (Hay, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0068 - 0069, Pg. 4 ¶ 0081 - Pg. 5 ¶ 0088, Pg. 8 ¶ 0138 and 0141) and the extractor extracts, from the plurality of sound insulation plates, a sound insulation plate having a displacement different from the representative value by at least a threshold, as the sound insulation plate of interest. (Hay, Pg. 1 ¶ 0013, Pg. 2 ¶ 0020 - 0022, Pg. 3 ¶ 0068 - 0069, Pg. 4 ¶ 0081 and 0085 - 0087, Pg. 8 ¶ 0134 and 0141) 



-	With regards to claim 6, Hay discloses the inspection device according to claim 1, wherein the deriver derives the displacement of each of the plurality of sound insulation plates from two or more frames included in the image. (Hay, Abstract, Figs. 2 - 4, Pg. 1 ¶ 0012 - 0013, Pg. 2 ¶ 0020 and 0034 - 0037, Pg. 3 ¶ 0068, Pg. 4 ¶ 0074 - 0076, Pg. 7 ¶ 0125 - 0128, Pg. 8 ¶ 0134 - 0135) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hay U.S. Publication No. 2016/0171309 A1 as applied to claim 2 above, and further in view of Michael et al. U.S. Publication No. 2016/0379351 A1.

-	With regards to claim 3, Hay discloses the inspection device according to claim 2, wherein the representative value is an average value or a median value of the displacements of the plurality of sound insulation plates, (Hay, Pg. 4 ¶ 0085 - 0087, Pg. 8 ¶ 0141) and the threshold is determined based on the displacements of the plurality of sound insulation plates. (Hay, Pg. 2 ¶ 0021, Pg. 4 ¶ 0081, Pg. 4 ¶ 0085 - Pg. 5 ¶ 0088, Pg. 5 ¶ 0094, Pg. 8 ¶ 0134 and 0141) Hay fails to disclose explicitly wherein the threshold is determined based on a standard deviation. Pertaining to analogous art, Michael et al. disclose wherein the representative value is an average value or a median value of the displacements of the plurality of plates, (Michael et al., Pg. 1 ¶ 0004 - 0006, Pg. 3 ¶ 0051 and 0055, Pg. 4 ¶ 0059 - 0061, Pg. 5 ¶ 0076) and the threshold is determined based on a standard deviation of the displacements of the plurality of plates. (Michael et al., Pg. 1 ¶ 0004 - 0006, Pg. 3 ¶ 0051 and 0055, Pg. 4 ¶ 0059 - 0061, Pg. 5 ¶ 0076) Hay and Michael et al. are combinable because they are both directed towards image processing systems that perform inspection of three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hay with the teachings of Michael et al. This modification would have been prompted in order to substitute the predetermined threshold of Hay for the threshold based on a standard deviation of displacements of Michael et al. . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hay U.S. Publication No. 2016/0171309 A1 as applied to claim 1 above, and further in view of Huang et al. U.S. Publication No. 2011/0044509 A1.

With regards to claim 4, Hay discloses the inspection device according to claim 1, wherein based on a cross comparison of the displacements of the plurality of sound insulation plates, (Hay, Pg. 3 ¶ 0068, Pg. 4 ¶ 0081, Pg. 4 ¶ 0085 - Pg. 5 ¶ 0091, Pg. 8 ¶ 0138 and 0141) the extractor extracts, as the sound insulation plate of interest, a sound insulation plate having a displacement deviating from a displacement of another sound insulation plate by more than a threshold. (Hay, Pg. 4 ¶ 0081 and 0085 - 0087, Pg. 8 ¶ 0134, 0138 and 0141) Hay fails to disclose explicitly a cross-correlation of the plurality of sound insulation plates, and extracting a sound insulation plate having a degree of correlation with another sound insulation plate that is less than a threshold. Pertaining to analogous art, Huang et al. disclose wherein based on a cross-correlation of the displacements of the plurality of sound insulation plates, (Huang et al., Abstract. Figs. 1 & 6, Pg. 2 ¶ 0037 and 0043, Pg. 3 ¶ 0065, Pg. 4 ¶ 0073 - Pg. 5 ¶ 0079, Pg. 5 ¶ 0083 - 0085, 0091 and 0094 - 0095) extracting, as the sound insulation plate of interest, a sound insulation plate having a degree of correlation with the displacement of another sound insulation plate that is less than a threshold. (Huang et al., Abstract. Figs. 1 & 6, Pg. 2 ¶ 0037 and 0043, Pg. 3 ¶ 0065, Pg. 4 ¶ 0073 - Pg. 5 ¶ 0079, Pg. 5 ¶ 0083 - 0085, 0091 and 0094 - 0095) Hay and Huang et al. are combinable because they are both directed towards image processing systems that inspect infrastructure structures based on displacement calculations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hay with the teachings of Huang et al. This modification would have . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hay U.S. Publication No. 2016/0171309 A1 as applied to claim 1 above, and further in view of Omori et al. U.S. Publication No. 2021/0125340 A1.

-	With regards to claim 7, Hay discloses the inspection device according to claim 1, further comprising: a scale corrector (Hay, Abstract, Pg. 1 ¶ 0012, Pg. 2 ¶ 0026, Pg. 3 ¶ 0068, Pg. 4 ¶ 0077, Pg. 7 ¶ 0125 - 0130, Pg. 8 ¶ 0134 - 0135 and 0141 - 0142) that, in accordance with a distance from an image capturer that captures the image, (Hay, Abstract, Figs. 1 & 5, Pg. 1 ¶ 0011 - 0014, Pg. 2 ¶ 0018 - 0019, 0025 - 0026 and 0032 - 0034, Pg. 3 ¶ 0068, Pg. 4 ¶ 0074 - 0077, Pg. 7 ¶ 0129, Pg. 8 ¶ 0134 - 0135) measures the displacement of each of the plurality of sound insulation plates so as to reflect a distance by which each of the plurality of sound insulation plates has actually been displaced, (Hay, Pg. 1 ¶ 0012, Pg. 2 ¶ 0020, 0026 and 0034, Pg. 3 ¶ 0068, Pg. 4 ¶ 0074 - 0076, Pg. 7 ¶ 0125 - 0127) wherein the extractor extracts the sound insulation plate of interest using the displacement of each of the plurality of sound insulation plates. (Hay, Pg. 1 ¶ 0012 - 0013, Pg. 2 ¶ 0022, Pg. 4 ¶ 0081, Pg. 4 ¶ 0085 - Pg. 5 ¶ 0089, Pg. 7 ¶ 0125 - 0126, Pg. 8 ¶ 0134 - 0142) Hay fails to disclose explicitly correcting a scale of the displacement of each of the plurality of sound insulation plates so as to reflect a ratio of a distance by which each of the plurality of sound insulation plates has actually been displaced, and using the displacement of each of the plurality of sound insulation plates whose scales have been corrected. Pertaining to analogous art, Omori et al. disclose a scale corrector (Omori et al., Fig. 1, Pg. 2 ¶ 0033 - 0035 and 0040 - 0041, Pg. 7 ¶ 0079 - Pg. 8 ¶ 0081, Pg. 8 ¶ 0085 - Pg. 9 ¶ 0089, Pg. 12 ¶ 0120 - 0121) that, in accordance with a distance from an image capturer that captures the image, (Omori et al., Pg. 2 ¶ 0033 - 0034, Pg. 7 ¶ 0079 - Pg. 8 ¶ 0081, Pg. 8 ¶ 0085 - Pg. 9 ¶ 0089, Pg. 9 ¶ 0091) corrects a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhury et al. U.S. Publication No. 2020/0284576 A1; which is directed towards an image processing apparatus and method for determining the degradation state of a structural component by measuring an amount of deflection and surface displacement at each of a plurality of target regions on the structure.
Imagawa U.S. Publication No. 2017/0243366 A1; which is directed towards an image processing apparatus and method which detects a displacement of each of a plurality of measurements points on an object over time so as to determine an overall displacement of the object, wherein each of the plurality of measurement points are rescaled so as to reflect a ratio of distance of actual displacement between the plurality of measurement points. 
Ohta U.S. Publication No. 2020/0292411 A1; which is directed towards an image processing apparatus and method for calculating a displacement distribution in a region of a structure from a time-series of images and determining a deterioration state of the structure from the calculated displacement distribution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667